Citation Nr: 0800597	
Decision Date: 01/07/08    Archive Date: 01/22/08

DOCKET NO.  04-22 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1973 to 
September 1974 and from February 1975 to February 1979. 

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2004 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied entitlement to service connection for 
a low back disability.

A hearing was held at the RO before a hearing officer in May 
2006.  A videoconference hearing was held in November 2006 
before the undersigned Veterans Law Judge.  Transcripts of 
the hearings are of record.


FINDING OF FACT

The veteran does not currently experience any diagnosed low 
back disability.  


CONCLUSION OF LAW

Service connection for a low back disability, as incurred in 
or aggravated by active service, or due to a service-
connected disability is not warranted.  38 U.S.C.A. §§1110, 
1131, 5103, 5103A, 5107 (West 2002 and Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.306, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in July 2004. The RO provided notice pursuant to 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) in 2006, 
subsequent to the initial adjudication.  While this latter 
notice was not provided prior to the initial adjudication, 
the claimant has had the opportunity to submit additional 
argument and evidence, and to meaningfully participate in the 
adjudication process.  The claim was subsequently 
readjudicated in supplemental statements of the case in 
August 2006 and August 2007, following the provision of 
notice.  The veteran has not alleged any prejudice as a 
result of the untimely notification, nor has any been shown.

The notifications substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473, 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.            
VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran a medical 
examination, obtained a medical opinion as to the existence 
of any disabilities, and afforded the veteran the 
opportunities to give testimony before the Board and at the 
RO.  All known and available records relevant to the issue on 
appeal have been obtained and associated with the veteran's 
claims file; and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The veteran seeks service connection for a low back 
disability.  At hearings conducted in connection with the 
present claim, the veteran stated that his back disability 
had its onset during service in the Army due to heavy lifting 
and overuse or, in the alternative, was caused by his 
service-connected bilateral knee disabilities.  He further 
notes that he was treated for his back disability during 
service and that he has suffered continuous lower back pain 
since that time.  

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran's service medical records (SMRs) show that in 
October 1977 he sought treatment for low back pain; the 
impression was strain.  The veteran's January 1979 separation 
examination noted that the veteran reported that he suffered 
recurrent back pain.  The examiner noted "weak low back;" 
however, clinical evaluation of the spine and musculoskeletal 
system was normal and no pertinent defects or diagnoses were 
noted.  

Post-service medical records include a January 1993 record 
noting the veteran was treated for injuries resulting from 
falling backwards onto a concrete floor from 15 feet.  He was 
referred for complaints concerning his cervical and thoracic 
area.  There was no diagnosis noted.  

In a July 2004 statement, a private physician treating the 
veteran for his knee condition noted that the veteran 
complained of low back pain, and opined that the veteran's 
sacroiliac low back pain may be due to his severe antalgic 
gait and the decreased range of motion in his knees.  

The veteran was afforded a VA examination in October 2004, at 
which time the examiner reviewed the claims folder.  The 
examiner noted the July 2004 statement from the private 
physician relating the veteran's back complaints to his knee 
condition.  On physical examination, this examiner noted that 
the veteran walked with a fairly normal gait.  The examiner 
noted that the veteran had mechanical low back pain, but it 
was this examiner's opinion that it was not likely that the 
back complaints were related to the service-connected knee 
disabilities.  The examiner explained that if there had been 
any limb length discrepancy, or if the veteran had a severe 
gait disturbance for a long period, he could have problems 
with his back; however, he had not had that problem, walks 
with a normal gait at this time and was documented previously 
with a normal gait.  

In April 2006, the veteran's private physician stated that 
the veteran has a degenerative disc disease myofascial 
disorder to the lumbarsacral spine with no frank sciatica or 
radicular pattern, but rather of an overuse pattern.  The 
physician then noted that the veteran has "service 
connection due to overuse and strain to the back while in the 
military."  

In the report of an April 2006 VA examination of the knees, 
the veteran's gait was described as antalgic.  

The Board remanded the claim in March 2007 for the specific 
purpose of obtaining an examination and medical opinion as to 
whether the veteran had a diagnosed back condition and if so, 
whether it was related to service or to the service-connected 
bilateral knee disability.  At the May 2007 VA medical 
examination, the examiner reviewed the claims file, conducted 
x-rays, and tested the veteran's range of motion (ROM).  The 
veteran reported that his back pain began when he fell while 
playing basketball in 1977.  He reported that he also fell 
backwards in field artillery, went to sick call and was given 
pain medication.  He reported a history of back pain, 
weakness, and stiffness.  On examination, the examiner found 
no objective evidence of spasms, atrophy, pain on motion, or 
weakness of the muscles of his cervical or thoracic spine.  
Findings were also made that the veteran's posture, spinal 
curvature, ROM, and sensation of the lower extremities were 
all normal.  Range of motion of the lumbar spine was reported 
as normal.  X-ray imaging found that vertebral bodies within 
the lumbar spine are well aligned with no evidence of 
fracture or malalignment.  There was no evidence of 
spondylosis or spondylolosthesis.  The examiner found that 
there were no objective findings for the veteran's lower back 
and that his ROM was normal. 

With respect to the veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

Service connection cannot be granted if there is no present 
disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 
3.306.  The Court has held that a condition or injury that 
occurred in service alone is not enough; there must be a 
current disability resulting from that condition or injury.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); 
Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  In the 
absence of proof of a present disability, there can be no 
valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

The issue on appeal is based on the contention that the 
veteran has a current back disability.  In this case, the 
Board finds that the medical evidence outweighs the veteran's 
contentions.  The evidence of record includes diagnoses by a 
private physician of sacroiliac low back pain in July 2004 
and degenerative disc disease in April 2006.  It does not 
appear that the private physician reviewed the veteran's 
claims file, and no objective diagnostic tests were conducted 
in making these diagnoses.  In contrast, the VA physicians 
who conducted examinations in October 2004, April 2006 and 
May 2007 examined the veteran's claims file, conducted ROM 
testing, and performed x-rays of the veteran's spine.  The 
May 2007 VA examination report is of the greatest probative 
value in light of the physician having reviewed the evidence, 
discussed the evidence, and examined the veteran with 
diagnostic tests and addressed the specific question posed by 
the Board.  Although the veteran's lay assertions and private 
medical opinions have been considered, they do not outweigh 
the medical evidence of record.  Furthermore, in the absence 
of a diagnosis or condition pain alone does not constitute a 
disability that can be service connected.  Sanchez-Benitez v. 
West, 13 Vet. App. 282.  

The preponderance of the evidence is against the claims for a 
low back disability; there is no doubt to be resolved; and 
service connection for a low back disability is not 
warranted.  Gilbert v. Derwinski, 1 Vet App. at 57-58; 38 
U.S.C.A. § 5107 (b), 38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for a low back disability 
is denied. 






____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


